                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   BRUNO ROBERTO,                                          CASE NO. C18-0084-JCC
10                             Plaintiff,                    MINUTE ORDER
11              v.

12   BCI COCA-COLA BOTTLING COMPANY
     OF LOS ANGELES, et al.,
13
                               Defendants.
14

15

16          The following Minute Order is made by direction of the Court, the Honorable John C.

17   Coughenour, United States District Judge:

18          The parties have filed a stipulation and proposed order of dismissal (Dkt. No. 17).

19   Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A), this stipulation is self-executing, and

20   this action is DISMISSED with prejudice and without an award of costs or attorney fees to either

21   party. The Clerk is directed to CLOSE this case.

22          DATED this 1st day of March 2019.

23
                                                            William M. McCool
24                                                          Clerk of Court
25                                                          s/Tomas Hernandez
26                                                          Deputy Clerk




     MINUTE ORDER
     C18-0084-JCC
     PAGE - 1
